

115 HRES 153 IH: Expressing concern over the detainment of Sandy Phan-Gillis, and for other purposes.
U.S. House of Representatives
2017-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 153IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2017Mr. Al Green of Texas (for himself and Mr. Poe of Texas) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Permanent Select Committee on Intelligence, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing concern over the detainment of Sandy Phan-Gillis, and for other purposes.
	
 Whereas Sandy Phan-Gillis, a naturalized United States citizen of Chinese ancestry and Texas businesswoman, has been detained by the Chinese State Security since March 2015;
 Whereas Sandy traveled to China to promote business opportunities in her hometown of Houston, Texas;
 Whereas Sandy was detained by Chinese security agents as she was passing through an immigration control connecting mainland China with Macau;
 Whereas Chinese authorities held Sandy for six months in solitary confinement; Whereas Sandy was denied access to a lawyer for over a year;
 Whereas Sandy was hospitalized twice while in detention, and suffers from several serious medical conditions;
 Whereas in June 2016, a United Nations panel ruled that China had violated international human rights by denying Sandy access to legal assistance and holding her without bringing her before judicial authorities, the first time in its history that the U.N. has ruled that an American citizen had been arbitrarily detained by China;
 Whereas Sandy is accused of spying on China from 1996 to 1998; Whereas Sandy’s passport for 1996 had no Chinese visa, no Chinese entry stamps, and no Chinese exit stamps;
 Whereas Sandy’s pay stubs from the Houston Police Department, where she worked from 1993 to 1998, showed that during the time in question she took a total of 11 hours of vacation;
 Whereas Sandy has denied any wrongdoing and said her detention was political and not criminal, according to a letter transcribed by a United States consular official in China;
 Whereas China has provided little information about its allegations, saying only that she is suspected of stealing and spying on its national secrets and that over a year after her initial detention a new crime of espionage was uncovered;
 Whereas the Department of State has said consular officials meet every month with Phan-Gillis and are monitoring the case closely; and
 Whereas the father of Sandy Phan-Gillis is currently hospitalized in intensive care, and would benefit from his daughter’s presence: Now, therefore, be it
	
 That the House of Representatives— (1)expresses its ongoing concern about the detaining of Sandy Phan-Gillis in Guangxi Province, People’s Republic of China, since March 2015;
 (2)encourages the Department of State and the intelligence community to jointly continue investigations and to consider all plausible explanations for Sandy’s detainment;
 (3)urges the Department of State and the intelligence community to coordinate investigations with the Government of the People’s Republic of China and solicit information from appropriate regional affairs and law enforcement experts on plausible explanations for Sandy’s detainment;
 (4)requests that the Department of State and the intelligence community continue to work with and inform Congress and the family of Sandy Phan-Gillis on efforts to recover Sandy and to resolve her detainment; and
 (5)requests the immediate release of Sandy Phan-Gillis by the Government of the People’s Republic of China.
			